DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 1-15, 17, 19 and 20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (claim 35 was previously depending from claim 34, which was not rejected over any prior art(s).  However, applicant amended claim 35 to depend from claim 16 instead, and now claim 35 is being rejected (together with claim 16) in the 103 rejection over Flemming’436 and Bartels (DE’046) and in the 103 rejection over Yoo (KR’933– See Paragraphs 8 and 10  below).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Those ingredients listed in instant claim 18 were originally presented only in the tables for “Formulation 2” shown in [0023] of present specification (i.e., those ingredients claimed in claim 18 were not mentioned in any other places of the present specification), and in those tables each of those ingredients was listed with a specific amount.  In their previous amendment, applicant deleted all the wt.% limitations for each the ingredients.  Thus, the amended claim 18 now implies that each of those ingredients can be present in any amount.  Since applicant never before presented the concept of a full range of the concentration for each of those ingredients, removing the specific percentages for each ingredients claimed in claim 18 constitutes new matter. See MPEP 2163.05 (I) and (III).
Claims 21-34, 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant ingredients lactic acid, cetrimonium chloride and stearamidopropyl dimethylamine listed in instant claim 21 were originally presented only in the table (under Formulation 1) shown in [0023] of present specification (i.e., those ingredients claimed the new claim 21 were not mentioned in any other places of the present specification), and in the table each of those ingredients was listed with a specific amount.  However, claim 21 (which applicant added in their response of July 13, 2021) is implying that each of those ingredients can be present in any amount.  Since applicant never before presented the concept of a full range of the concentration for each of those ingredients, claiming those ingredients without the specific percentages as originally shown in the tables constitutes new matter.  See MPEP 2163.05 (I)(A) and (III).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 35 rejected under 35 U.S.C. 103 as being unpatentable over Flemming et al (6,117,436) and Bartels et al (DE 10 2008 061 046 A1 and its English translation).
Flemming teaches (abstract) a two-component cosmetic care preparation for hair and skin where the first and second components are kept separately.  These components are mixed immediately prior to application on the hair and/or skin to form a ready-to-use product.  
Flemming teaches (abstract) that the first component includes at least one conditioning ingredient, preferably one or more fats, oils and/or waxes, and Flemming’s first component is exemplified in its Examples 1-5.  Since Flemming’s first component (as shown in those examples) are purely lipophilic and anhydrous, the pH value for Flemming’s first component would be the pH, which results from thoroughly and uniformly mixing the component with water in 1:1 volume ratio (as explained by applicant in [0010] pf present specification), which means that the pH of Flemming’s first component would practically be that of water (i.e., around 7) since the oils are insoluble in water.  Therefore, Flemming’s first component (having a pH of about 7) teaches instant second component (having a pH range of 5-8).  Flemming teaches (abstract) that the second component is a cationic or anionic base emulsion that includes at least one lipophilic substance, one cationic or anionic emulsifier, at least one organic acid and water, and Flemming’s second component is exemplified in its Examples 6 and 8.  Since the second component as exemplified by Example 6 and 8 contains an organic acid in aqueous solution, the pH of Flemming’s second component would clearly be less than 7.  Such range overlaps with instant pH range of 2.5-3.5 for the first component, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Flemming’s second component (having a pH of less than 7) teaches or renders obvious instant first component (having a pH range of 2.5-3.5).  When Flemming’s first component (having a pH of about 7) and its second components (having a pH of less than 7, i.e., an acidic pH) are mixed prior to use, the mixture would have a pH value that is lower than 7 and such range overlaps with instant pH range (4-5) for the mixture (besides, Flemming states (col.11, lines 28-30) that the pH value of the final ready to use product is preferably between 3 and 6).  Thus, Flemming renders instant pH range of 4-5 for the instant mixture.  
With respect to instant color indicator showing color change at a pH range of 4-5, Flemming teaches (col.9, lines 55-57, col.10, lines 6-9, lines 51-67, col.11, lines 1-9, claims 15 and 19) that other known additives or adjuvants, such as colorants, can be added to its cosmetic (hair) care preparation and teaches that as colorants, the known azo dyes can be considered.  However, Flemming does not name any specific examples of such azo dyes.  Bartels teaches (see [0001], [0009] and [0085] of English translation) azo dyes such as dimethyl yellow, methyl orange, naphthyl red, methyl red and ethyl red as particularly preferred examples of pH indicators that can be used in hair treatment compositions.  As evidenced by Bartels’s table shown in [0013] of the German document, the pH range of those azo dyes are: dimethyl yellow (2.9-4.0); methyl orange (3.0 to 4.4); naphthyl red (3.7-5.0); methyl red (4.4 to 6.2); and ethyl red (4.4-6.2).  (i) Since Flemming teaches that its hair care preparation can further contain colorants such as azo dyes (but without giving any specific examples), and (ii) since Flemming also indicates (col.3, lines 55-65) that its invention aims to provide stabilities of the pH value of its cosmetic (hair) care preparation both during storage and when the ready-to-use product is used (i.e., Flemming contemplates the desire or benefit of indicating a pH change in its product), it would have been obvious to one skilled in the art to use Bartels’s particularly preferred examples of pH indicators that are azo dyes (such as dimethyl yellow, methyl orange, naphthyl red, methyl red and ethyl red) as Flemming’s colorants with a reasonable expectation that such compounds would be useful as pH change indicators for ensuring the pH stability of Flemming’s hair care preparation.  As shown above, those particularly preferred dyes taught by Bartels show color change at a pH range that overlaps with instant pH range of 4-5, thus rendering instant range prima facie obvious.  In re Wertheim, supra.   Thus, Flemming in view of Bartels teaches or renders obvious using instant color indicator showing color change at a pH range of 4-5, and when Flemming’s first and second components are mixed together to form a uniform mixture, the uniform mixture also containing one of the colorants taught by Bartels would naturally exhibit a color change thereby indicating uniform mixing of the first and the second components as instantly recited.  
With respect to instant limitation as to the first and the second components being provided in a weight ratio of from about 1:2 to about 2:1, Flemming teaches (col.11, lines 10-15) that the ratio of the first component to the second component ranges from 20:1 to 1:20.  Flemming’s range overlaps with instant range of claim 16, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  
With respect to instant limitation “wherein the uniform mixture comprises no oxidizing agent, no substantive dye and no oxidation dye precursor for dyeing keratinic fibers, Flemming’s compositions (see Examples 1-14) do not contain oxidizing agents, substantive dyes or oxidation dye precursors for dying keratinic fibers (besides, Flemming states (col.3, lines 32-40) that its invention effects a gentle treatment on the hair).  
Therefore, Flemming in view of Bartels renders obvious instant claim 16.
With respect to instant claim 35, as already discussed above, Flemming teaches (abstract) a two-component cosmetic care preparation for hair and skin where the first and second components are kept separately.  The two components are mixed immediately prior to application on the hair and/or skin to form a ready-to-use product.  Thus, Flemming teaches mixing the two components to form a ready-to-use uniform mixture and applying the mixture to hair subsequently.  As already discussed above, when Flemming’s first and second components are mixed together to form a uniform mixture, the uniform mixture containing one of the colorants taught by Bartels would instantly exhibit a color change indicating uniform mixing of the first and the second components.  Thus, Flemming in view of Bartels renders obvious instant claim 35.      
Claims 21-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Flemming et al (6,117,436) and Bartels et al (DE 10 2008 061 046 A1 and its English translation) and Patrice (“4 Ingredients NOT to be Afraid Of”, internet article (dated January 14, 2014) obtained from the website: https://www.naturallycurly.com/curlreading/kinky-hair-type-4a/4-ingredients-not-to-be-afraid-of#:~:text=What%20does%20it%20do,it%20does%20not%20cause%20buildup).
Flemming teaches (abstract) a two-component cosmetic care preparation for hair and skin where the first and second components are kept separately.  These components are mixed immediately prior to application on the hair and/or skin to form a ready-to-use product.  
Flemming teaches (abstract) that the first component includes at least one conditioning ingredient, preferably one or more fats, oils and/or waxes, and Flemming’s first component is exemplified in its Examples 1-5.  Since Flemming’s first component (as shown in those examples) are purely lipophilic and anhydrous, the pH value for Flemming’s first component would be the pH, which results from thoroughly and uniformly mixing the component with water in 1:1 volume ratio (as explained by applicant in [0010] pf present specification), which means that the pH of Flemming’s first component would practically be that of water (i.e., around 7) since the oils are insoluble in water.  Therefore, Flemming’s first component (having a pH of about 7) teaches instant second component (having a pH range of 4-9).  Flemming teaches (abstract) that the second component is a cationic or anionic base emulsion that includes at least one lipophilic substance, at least one cationic or anionic emulsifier, at least one organic acid and water, and Flemming’s second component is exemplified in its Examples 6 and 8.  Since the second component as exemplified by Example 6 and 8 contains an organic acid in aqueous solution, the pH of Flemming’s second component would clearly be less than 7.  Such range overlaps with instant pH range of 2-4 for the first component, thus rendering instant range prima facie obvious, In re Wertheim, supra.  Thus, Flemming’s second component (having a pH of less than 7) teaches or renders obvious instant first component (having a pH range of 2-4).  When Flemming’s first component (having a pH of about 7) and its second components (having a pH of less than 7, i.e., an acidic pH) are mixed prior to use, the mixture would have a pH value that is lower than 7 and such range overlaps with instant pH range (3-6) for the mixture (besides, Flemming states (col.11, lines 28-30) that the pH value of its final ready to use product is preferably between 3 and 6).  Thus, Flemming renders instant pH range of 3-6 for the instant mixture.  
With respect to instant color indicator showing color change at a pH range of 3-6, Flemming teaches (col.9, lines 55-57, col.10, lines 6-9, lines 51-67, col.11, lines 1-9, claims 15 and 19) that other known additives or adjuvants, such as colorants, can be added to its cosmetic (hair) care preparation and teaches that as colorants, the known azo dyes can be considered.  However, Flemming does not name any specific examples of such azo dyes.  Bartels teaches (see [0001], [0009] and [0085] of English translation) azo dyes such as dimethyl yellow, methyl orange, naphthyl red, methyl red and ethyl red as particularly preferred examples of pH indicators that can be used in hair treatment compositions.  As evidenced by Bartels’s table shown in [0013] of the German document, the pH range of those azo dyes are: dimethyl yellow (2.9-4.0); methyl orange (3.0 to 4.4); naphthyl red (3.7-5.0); methyl red (4.4 to 6.2); and ethyl red (4.4-6.2).  (i) Since Flemming teaches that its hair care preparation can further contain colorants such as azo dyes (but without giving any specific examples), and (ii) since Flemming also indicates (col.3, lines 55-65) that its invention aims to provide stabilities of the pH value of its cosmetic (hair) care preparation both during storage and when the ready-to-use product is used (i.e., Flemming contemplates the desire or benefit of indicating a pH change in its product), it would have been obvious to one skilled in the art to use Bartels’s particularly preferred examples of pH indicators that are azo dyes (such as dimethyl yellow, methyl orange, naphthyl red, methyl red and ethyl red) as Flemming’s colorants with a reasonable expectation that such compounds would be useful as colorants as well as a pH change indicator for ensuring the pH stability of Flemming’s hair care preparation.  As shown above, those particularly preferred dyes taught by Bartels show color change at a pH range that overlaps with instant pH range of 3-6, thus rendering instant range prima facie obvious.  In re Wertheim, supra.   Thus, Flemming in view of Bartels teaches or renders obvious using instant color indicator showing color change at a pH range of 3-6, and when Flemming’s first and second components are mixed together (immediately prior to application) to form a uniform mixture, the uniform mixture also containing one of the colorants taught by Bartels would naturally exhibit a color change thereby indicating uniform mixing of the first and the second components as instantly recited.
With respect to instant limitation “wherein the uniform mixture comprises no oxidizing agent, no substantive dye and no oxidation dye precursor for dyeing keratinic fibers, Flemming’s compositions (see Examples 1-14) do not contain oxidizing agents, substantive dyes or oxidation dye precursors for dying keratinic fibers (besides, Flemming states (col.3, lines 32-40) that its invention effects a gentle treatment on the hair).  
Thus, Flemming in view of Bartels teaches instant invention of claim 21 except for instant first component comprising lactic acid, cetrimonium chloride and stearamidopropyl dimethylamine.  With respect to instant lactic acid, as already discussed above, Flemming teaches (abstract) that its second component (instant first component) is a cationic or anionic base emulsion that includes at least one lipophilic substance, one cationic or anionic emulsifier, at least one organic acid and water.  Among the especially preferred examples for the organic acid, Flemming teaches (col.9, lines 31-33) lactic acid.  Thus, it would have been obvious to one skilled in the art to use lactic acid as Flemming’s organic acid to be contained in its second component (instant first component) with a reasonable expectation of success.  With respect to instant cetrimonium chloride, as discussed above Flemming teaches that its second component (instant first component) is a cationic or anionic base emulsion that includes at least one lipophilic substance, at least one cationic or anionic emulsifier, at least one organic acid and water.  In its working example (Example 6), Flemming uses cetyltrimethylammonium chloride (as its cationic emulsifier) together with a citric acid (an organic acid).  Since Flemming teaches (col.9, lines 31-33) citric acid and lactic acid to be equivalent as its organic acids, it would have been obvious to one skilled in the art to use cetyltrimethylammonium chloride (as Flemming’s cationic emulsifier) and lactic acid (as Flemming’s organic acid) together to be contained in Flemming’s second component (instant first component) with a reasonable expectation of success.  Flemming’s cetyltrimethylammonium chloride teaches instant cetrimonium chloride.
Flemming does not teach the use of instant stearamidopropyl dimethylamine.  Patrice (the internet article) teaches (see under section 4 “Stearamidopropyl dimethylamine) that stearamidopropyl dimethylamine is a cationic surfactant  (i.e., a cationic emulsifier), which binds to the hair, helps correct the negative charge of shampooing (like most conditioners), helps detangle, reduce flyaways and static, and helps smooth the cuticle without causing buildup.  Since Flemming teaches that tis second component (instant first component) includes at least one cationic or anionic emulsifier, it would have been obvious to one skilled in the art to further use stearamidopropyl dimethylamine (as the additional cationic emulsifier) together with Flemming’s lactic acid and cetyltrimethylammonium chloride in Flemming’s second component (instant first component) so as to help detangle, reduce flyaways and static and help smooth the cuticle without causing buildup as taught by Patrice.  Thus, Flemming in view of Patrice teaches or renders obvious instant first component comprising lactic acid, cetrimonium chloride and stearamidopropyl dimethylamine.  Therefore, Flemming in view of Bartels and Patrice renders obvious instant claims 21-26 and 37 (as discussed above, Flemming’s second component (instant first component) has a pH of less than 7, and such range overlaps with instant ranges of claims 21-26 for the pH value of instant first component; as discussed above, Flemming’s first component (instant second component) has a pH of about 7 and thus teaches instant ranges of claims 21-26 for the pH value of instant second component; and as discussed above, those color indicators taught by Bartels have pH ranges that overlap with instant ranges of 21-26 for the pH value of instant color indicator.  As discussed above in Paragraph 8, Flemming in view of Bartels teaches instant method of claim 37).          
With respect to instant claims 27 and 32, as discussed above, Flemming in view of Bartels teaches using azo dyes such as methyl orange or methyl red.  Thus, Flemming in view of Bartels and Patrice renders obvious instant claims 27 and 32.
With respect to instant claim 28, Flemming teaches (col.2, lines 52-60) that its first component includes at least one conditioner.  Thus, when the first component and the second component (having non-conditioning cosmetic vehicle substances) are mixed, the final ready to use product will teach instant hair conditioner.  Thus, Flemming in view of Bartels and Patrice renders obvious instant claim 28.
With respect to instant claims 29 and 30, although Flemming does not explicitly teach instant ranges for the amount of its colorant, Bartels teaches (see [0082] of English translation) using the pH indicators (which particularly preferred Examples are azo dyes) in the amount of 0.00001-0.001 wt.%.  Such range overlaps with instant ranges of claims 29 and 30, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Flemming in view of Bartels and Patrice renders obvious instant claims 29 and 30.
With respect to instant claim 31, as already discussed above, Flemming in view of Bartels teaches adding Bartels’s azo dyes to Flemming’s hair care preparation, and since Flemming’s hair care preparation is composed of only two components, it would have been obvious to one skilled in the art to add the azo dyes to Flemming’s first component (instant second component) with a reasonable expectation of success (besides, Flemming does state (col.10, lines 51-57) that its colorants can be added to its first component (instant second component)).  Thus, Flemming in view of Bartels and Patrice renders obvious instant claim 31. 
Claim 16 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (KR 10-20080111933 and its machine-assisted English translation).
Yoo teaches a color-changing shampoo composed of a first agent containing an acid and a second agent containing a pH indicator (see pg.1, lines 15-17 and pg.2, lines 48-51 of the English translation).  When the first and the second agents are mixed, the color of the shampoo changes due to the pH change (pg.1, lines 15-17 of the English translation).  Yoo states that when an additive with a useful function for hair is directly applied to the shampoo, compatibility with other substances or the stability of the shampoo often cause problems (see pg.1, lines 23-25 of the translation) and states that its invention has excellent product stability as well as excellent aesthetic effect and can effectively deliver active ingredients to the hair (pg.2, lines 39-44 of the translation).  Thus, Yoo teaches two components hair care product where the first agent and the second agent are provided separately from one another until being mixed.  In Example 2, Yoo’s second component contains Methyl Red as the pH indicator (see the last line on pg.5  and the first two lines on pg.6 of the English translation; and see also the Korean document, <78> and <79>).  From the fourth column in Table 2 shown in <85> of the Korean document (see also pg.6, lines 223-225 and lines 217-218 of the English translation), it is shown that when the first component (containing acid) and the second component (containing the pH indictor – Methyl Red) are mixed in the 1:1 ratio, the pH for the mixture is 4.0 (thus, Yoo teaches instant pH value of 4-5 for the uniform mixture).  This means that Yoo’s first component containing acid had to have a pH lower than 4.0 (which overlaps with instant pH range of 2.5-3.5 for the first component, thus rendering instant range prima facie obvious, In re Wertheim, supra), and Yoo’s second component containing the pH indicator (Methyl Red) had to have a pH higher than 4.0 (which overlaps with instant pH range of 5-8 for the second component, thus rendering instant range prima facie obvious).  Therefore, Yoo’s first component renders obvious instant first component having a pH value of 2.5-3.5, and Yoo’s second component render obvious instant second component having pH value of 5-8.  Yoo’s Methyl Red is a color indicator showing a color change at pH 4.8-6.0 (see Table 1 shown on pg.7 and 8 of the Korean document) and thus renders obvious instant color indicator showing a color change at a pH range of 4-5 (since the pH range of 4.8-6.0 overlaps with instant pH range of 4-5), and when Yoo’s first component and second component are mixed, the color indicator Methyl Red would cause the mixture to change color, thereby indicating uniform mixing of the first and the second components as instantly recited in claim 16.  With respect to instant limitation “wherein the uniform mixture comprises no oxidizing agent, no substantive dye and no oxidation dye precursor for dyeing keratinic fibers, Yoo’s formulations in its working examples (see Examples 1 and 2) do not contain oxidizing agents, substantive dyes or oxidation dye precursors for dying keratinic fibers Thus, Yoo renders obvious instant claim 16. 
With respect to claim 35, Yoo’s working examples (1 or 2) teach mixing the first agent and the second agent to form a ready to use product (a shampoo).  As addressed above, when the first and the second agents are mixed, the color of the shampoo instantly changes due to the pH change.  The shampoo was applied to the hair of a test subject in the working examples.  Thus, Yoo renders obvious instant claim 35.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13-18 of copending Application No. 16/715,192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1-3  of App.’192 teaches a two-component hair care agent comprising, separately from each other, (i) an aqueous carrier having pH of about 2-5 and (ii) an anhydrous carrier comprising (a) alkane of C10-C30, (b) fatty alcohol of C8-C22, (c) an organic acid or an alkalizing agent and (d) a pH-sensitive color indicator, which shows a color change in a pH value range of about 3-6 (which overlaps with instant range of 4-5 for the pH value of instant color indicator, thus rendering instant range prima facie obvious. In re Wertheim, supra).  It would have been obvious to one skilled in the art to have the anhydrous carrier of App.’192 to include an organic acid with a reasonable expectation of success.  When the anhydrous carrier of App.’192 comprises the organic acid, the pH of the anhydrous carrier would be low (i.e., acidic) and would overlap with instant pH range of 2.5-3.5 for the instant first component.  Thus, the anhydrous carrier of App.’192 renders obvious instant first component.  The pH range (2-5) for the aqueous carrier of App.’192 overlaps with the pH range of 5-8 for the instant second component, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, the aqueous carrier of App.’192 renders obvious instant second component.    Claim 16 of App.’192 also teaches a method comprising the step of mixing the anhydrous carrier and the aqueous carrier.  When the aqueous carrier and the anhydrous carrier of App.’192 are mixed together, the color indicator of App.’192 would change color to indicate uniform mixing of those two components, and the pH value of the resulting mixture would be approximately 3-6 (since the pH-sensitive color indicator of App.’192 shows color change at pH range of 3-6), and such range would overlap with instant range of 4-5 for the pH value of the mixture, thus rendering instant range for the pH value of the mixture prima facie obvious.  Furthermore, claim 14 of App.’192 teaches that the weight ratio of the anhydrous carrier to the aqueous carrier is 10:1 to 1:10, and such range overlaps with instant range of 1:2 to 2:1, thus rendering instant range prima faice obvious.   Therefore, claims 1-3, 14 and 16 of App.’192 renders obvious instant claim 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As already discussed during the telephone interview of March 29, 2022, if applicant amend instant claims 16 and 21 to require instant first component to contain a color indicator, instant 103 rejections over Flemming would be overcome because Flemming teaches having the color indictor in its first component (equivalent to instant second component).  However, even if applicant made such amendments, applicant still have to file a terminal disclaimer for the double patenting rejection made in Paragraph 12 above since the co-pending application claims would still teach instant claim 16.
Response to Arguments
With respect to instant 112(a) rejection on claims 18 and also on claims 21-34, 36 and 37, applicant argue that they cannot find in the MPEP or case law any support for the Examiner’s position that such claims fail to comply with the written description requirement.  Applicant also argue that the Examiner asserts that Applicant “is now stating that each of these ingredients can be present in any amount” and argue that since no claim recites “these ingredients can be present in any amount”, applicant believe that instant new matter rejection was made in error.  However, first of all, as already explained during the telephone interview of March 29, 2022, what the Examiner is saying is that the instant claims 18 and 21 implies that each of those ingredients can be present in any amount.  As already explained above, since applicant never before presented the concept of a full range of the concentration for each of those ingredients of claims 18 and 21, removing the specific percentages for each ingredients of claim 18 and claiming those ingredients of claim 21 without the specific percentages as originally shown in the table of [0023] of present specification constitute new matters. See MPEP 2163.05 (I) and (III).
With respect to instant 103 rejection over Flemming and Bartels and 103 rejection over Flemming, Bartels and Patrice, applicant argue that the only passage of Flemming referring to the use of azo dyes occurs at Col. 10, line 66 to Col. 11, line 9. where Flemming recites:
 “However, colorants can also be added to the care preparation of the invention whenever the care preparation also contains a hair dye and which have a permanent hair-dyeing property. All the known dyes for this purpose can be considered.

Such colorants may for instance be the known nitro dyes, selected from the group comprising nitro- and amino-substituted benzenes, benzonitriles or benzamides. However, the known azo dyes or quinone dyes, as well as such natural dyes as henna, indigo or juglone can also be considered. [emphasis added]”.

Applicant thus argue that Flemming recites that when a hair dye is included in the composition, colorants such as azo dyes can be added, i.e., only when the Flemming product is a hair dye does the Flemming product also contain azo dyes.  Applicant therefore argue that since claims 16 and 21 each recite that the uniform mixture comprises no oxidizing agent, no substantive dye, and no oxidation dye precursor for dyeing keratinic fibers, no combination relying of Flemming teaches or suggests the claimed subject matter of claims 16 and 21.  The Examiner respectfully disagrees.  In the last paragraph of col.9 and the first paragraph of col.10, Flemming teaches using other known additives, which examples include colorants.  In the last full paragraph in col.10, Flemming teaches that as colorants, all the known physiologically tolerable colorants are possible and that these colorants have function of acting as an indicator and as an apportioning control (and in such case, the colorant is added to its first component).  Flemming then states that colorants can also be added to the preparation of its invention whenever the care preparation also contains a hair dye and that for such purpose, azo dyes can be used (col.11, 1st two paragraphs).  Applicant seem to be looking at this passage only to argue that Flemming’s azo dye can only be used when hair dyes are also used.  However, it is the Examiner’s position that although Fleming is teaching that when hair dyes are used, colorants such as azo dyes can be used, that is not the same as saying that azo dyes can only be used with hair dyes, because, as discussed above, Flemming states that as its colorants (which have function of acting as an indicator and an apportioning control), all the known physiologically tolerable colorants are possible.  Flemming’s claims 15, 19 and 21 also indicates that Flemming is using colorant as a color indictor (for apportioning control purpose).  The secondary reference, Bartels, is also using  the azo dyes as color indicator (see [0049 where it is stated that “incomplete mixing of coloring composition and oxidizing agent preparation is clearly visually indicated by incomplete color change such that further mixing can be carried out for complete mixing).  Thus, Flemming and Bartels both teach using colorants as color indicators.  Therefore, as already discussed above, since Flemming teaches that its hair care preparation can further contain colorants such as azo dyes (but without giving any specific examples), and (ii) since Flemming also indicates that its invention aims to provide stabilities of the pH value of its cosmetic (hair) care preparation both during storage and when the ready-to-use product is used (i.e., Flemming contemplates the desire or benefit of indicating a pH change in its product), it would have been obvious to one skilled in the art to use Bartels’s particularly preferred examples of pH indicators that are azo dyes (such as dimethyl yellow, methyl orange, naphthyl red, methyl red and ethyl red) as Flemming’s colorants with a reasonable expectation that such compounds would be useful as pH change indicators for ensuring the pH stability of Flemming’s hair care preparation. 
Applicant merely state that “[l]ikewise, Yoo fails to disclose or suggest the subject matter of claims 16 and 21” without more detailed arguments.  First of all, Yoo was not used in rejecting instant claim 21.  For the reasons already explained in Paragraph 10 above, it is still the Examiner’s position that Yoo renders obvious instant claim 16.  
For the reasons explained above, instant 103 rejections over Flemming and 103 rejection over Yoo still stands.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 18, 2022